                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )    NO. 3:18-cr-00262
 v.                                               )
                                                  )    JUDGE CAMPBELL
                                                  )
 DVANNE K. HOWARD                                 )


                                            ORDER

       Before the Court is the Government’s Motion to Dismiss. (Doc. No. 37). On November 4,

2014, the Court issued an Order granting Defendant’s Motion to Suppress Evidence. (Doc. No.

36). The Government states that, in light of the Court’s Order, it would not be able to present any

admissible evidence against the Defendant at trial and, therefore, requests that the Indictment in

this case be dismissed.

       The Motion to Dismiss is GRANTED pursuant to Federal Rule of Criminal Procedure

48(a). The indictment is hereby DISMISSED and the Clerk is directed to close the file.

       It is so ORDERED.


                                                      _______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
